Title: General Orders, 26 July 1775
From: Washington, George
To: 



Head Quarters, Cambridge, July 26th 1775
Parole, Amsterdam.Countersign, Amboy:


It is recommended to the Commanding Officers of Corps, that all coverings made of Boards, be built in the form of barracks and in the most advantageous manner, at the same time so contrived as to be warm and comfortable in cold weather.
All Passes to be discontinued for the future, and no person to be admitted into the Lines, unless introduced by an Officer, who can vouch for him, or by Order of the Officer commanding in the Lines.
It being represented that the present Hospital, is not large enough to contain the sick, Lieut. Governor Oliver’s house, is to be cleared for that purpose, and care to be taken that no injury is done to it.
Notwithstanding the strict and repeated Orders, that have been given against firing small arms, it is hourly practised, All Officers commanding Guards, posts and detachments, to be alert in apprehending all future Trangressors.
Capt. Clarke of General Putnam’s Regiment confined in Arrest, for “neglect of duty when upon guard,” tried by a late General Court Martial, is acquitted and is immediately to be released from his arrest.
Levi Woods, Soldier in Capt. Nuttings Company, in Col. Prescott’s Regiment confin’d for “absenting himself without leave and refusing to take the Oath, & threatening to leave the army”: The Court Martial upon the prisoners pleading guilty,

and promising to behave obediently for the future, recommended him to the General’s mercy, who is pleased to pardon the prisoner.
